Ex99.77Q1 Domini Funds Multi Class Supplement Series 1 of this filing is unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 72DD correctly, the correct answer is as follows (in 000's): Domini Social Equity Fund - Investor Shares $ 3,571 Domini Social Equity Fund - Class A Shares $ 100 Domini Social Equity Fund - Institutional Shares $ 3,297 Domini Social Equity Fund - Class R Shares $ 907 Series 1 of this filing is unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 73A correctly, the correct answer is as follows: Domini Social Equity Fund - Investor Shares $ 0.2084 Domini Social Equity Fund - Class A Shares $ 0.3765 Domini Social Equity Fund - Institutional Shares $ 0.4249 Domini Social Equity Fund - Class R Shares $ 0.4089 Series 1 of this filing is unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 74U correctly, the correct answer is as follows (in 000's): Domini Social Equity Fund - Investor Shares 16,715 Domini Social Equity Fund - Class A Shares 350 Domini Social Equity Fund - Institutional Shares 9,029 Domini Social Equity Fund - Class R Shares 2,774 Series 1 of this filing is unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 74V correctly, the correct answer is as follows: Domini Social Equity Fund - Investor Shares $32.66 Domini Social Equity Fund - Class A Shares $10.16 Domini Social Equity Fund - Institutional Shares $20.12 Domini Social Equity Fund - Class R Shares $9.41
